Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161263
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161263
                                                                     COA: 339424
                                                                     Ingham CC: 16-000384-FC
  TERRELL MARCUS ROBERTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, VACATE
  the sentence for felon in possession of a firearm, and REMAND this case to the Ingham
  Circuit Court for resentencing. As argued by both the prosecution and defense at trial, the
  factual issue facing the jury in determining the defendant’s guilt or innocence of the assault
  with intent to murder charge was whether he passed a gun to another individual, who it is
  undisputed then fired the gun into a crowd on a city street. The jury acquitted the defendant
  of this charge. As such, when the trial court assigned 25 points to Offense Variable 9,
  MCL 777.39(1)(b), for endangering the crowd, and when it departed upward from the
  recommended guidelines range in order to deter gun violence on the city’s streets, it
  improperly sentenced the defendant based on acquitted conduct. People v Beck, 504 Mich
  605 (2019).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 21, 2020
           s1014
                                                                                Clerk